UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :   18-CR-713 (JMF)
                                                                       :
NKANGA NKANGA,                                                         :        ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, District Judge:

        On March 27, 2020, Defendant filed a motion for release from custody. ECF No. 73. He

seeks “immediate release on bail pending execution of sentence” or “alternative relief . . .

accomplishing [the] same” in light of at least one confirmed case of COVID-19 at the Metropolitan

Detention Center (“MDC Brooklyn”), the detention facility currently holding him. See ECF No. 74

(“Defs. Mem.”), at 1. The Court has ordered the parties to appear telephonically for an expedited

hearing on Defendant’s motion on March 30, 2020, at 3 p.m. ECF No. 82; see also ECF No. 83

(consenting to a telephone hearing and waiving the defendant’s presence).

        In addition to the issues raised in the parties’ briefing, see Defs. Mem.; ECF Nos. 75

(“Parker Decl.”), 77 (“Opp.”), 80 (“Reply”), the parties should be prepared to address:

       How soon does the Government expect the Bureau of Prison (“BOP”) will be able to
        designate the “official detention facility at which the [Defendant’s] sentence is to be
        served”? See 18 U.S.C. § 3585(a). How soon thereafter would the BOP be able to relocate
        Defendant to that facility? Has the BOP suspended the movement of all inmates within the
        federal prison system for 30 days due to COVID-19? See Parker Decl. ¶ 5. If so, does the
        Government anticipate that the suspension will be further extended?

       Based on the latest information available to the Government, how many cases of COVID-19
        have been confirmed at MDC Brooklyn, including among prisoners, correctional staff, and
        visitors? See Opp. 7 (stating there was only one confirmed case of an inmate testing positive
        as of March 28, 2020). How many suspected/symptomatic cases are there at MDC
        Brooklyn? How many confirmed and suspected cases are in the same wing of the facility as
        Defendant? The same cellblock? The same cell? How many new confirmed cases does the
        BOP expect there will be at MDC Brooklyn in the coming weeks?
                                                   1
      Has MDC Brooklyn quarantined not just the inmate who tested positive, see Opp. 7, but also
       anyone who interacted with that inmate – including correctional staff? How many people
       were potentially exposed?

      What systems, procedures, and protocols are in place at MDC Brooklyn to identify prisoners
       who face especially severe risks from COVID-19 — for example, because of respiratory
       conditions or other health conditions? What protections, if any, are offered to high-risk
       prisoners? See ECF No. 77-2, at 2 (“MDC Brooklyn has not isolated its ‘at risk’ population
       at this time because the number of inmates is too large to contain and isolate on one or even
       two units.”). Does Defendant qualify for special protection within MDC Brooklyn or
       transfer to another facility? See Opp. 11 (“Such diagnoses indisputably present health
       concerns, as does his age.”). Does the BOP have a record of Defendant being asthmatic or
       having a history of asthma? See Parker Decl. ¶ 15.

      If Defendant contracts COVID-19 while being held at MDC Brooklyn, what care will he
       receive? What medical facility, if any, will he be sent to? Does that facility currently have
       the space (e.g., intensive care unit beds) and resources (e.g., ventilators) to treat Defendant if
       he were to become infected?

      How many COVID-19 test kits or other testing capacity does MDC Brooklyn currently
       have? See ECF No. 74-1, ¶ 15(n) (“MDC Brooklyn currently has no COVID-19 test kits.”).

      Both parties have argued that a sentence is “executed” under 18 U.S.C. § 3143(a)(2) when
       the sentence “commences” under 18 U.S.C. § 3585(a). The Government argues, further,
       that under Section 3585(a), the sentence for a defendant who “was in [federal] custody at the
       time the sentence was imposed” commences “the moment it was imposed.” Opp. 4. Would
       accepting the Government’s interpretation result in the term “execution” becoming
       redundant with “imposition” or otherwise superfluous in Section 3143(a), at least as to
       prisoners like Defendant? Should that weigh against accepting the Government’s
       interpretation?

      Are there reasons to interpret the term “execution” under Section 3143(a)(1) differently
       from the term “commences” under Section 3585(a)? For example, does the Second
       Circuit’s use of the phrase “the execution of a sentence” in the context of collateral
       challenges under 28 U.S.C. § 2241, including challenges to “prison conditions in the facility
       where [the defendant] is incarcerated,” suggest that a sentence is “executed” when a
       defendant begins serving his sentence at his or her designated facility? See Adams v. United
       States, 372 F.3d 132, 135 (2d Cir. 2004).


       SO ORDERED.


Dated: March 30, 2020                              __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge



                                                   2
